705 N.W.2d 113 (2005)
474 Mich. 895-911
PEOPLE
v.
YUTAKA KURODA.
No. 128493.
Supreme Court of Michigan.
October 27, 2005.
Application for Leave to Appeal.
SC: 128493, COA: 251019.
On order of the Court, the application for leave to appeal the February 22, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Johnson, Docket No. 127525, is pending on appeal before this Court and the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.